Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/13/2022. 
Claims 1-4 and 6-10 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/13/2022, has been entered. Claims 1-4, 6-8, and 10 have been amended. Claim 5 has been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections 
 Claims 1, 8, and 10 are objected to because of the following informalities: “the at least two items of information of identification of the user profile” appears to have been intended to read “the at least two items of data of the user profile.” Appropriate correction is required.

Claims 3-4 and 6 objected to because of the following informalities: “wherein the data …comprising [] selected from” should read either “wherein the data … comprises [], selected from” or “wherein the data … comprising [], is selected from.” Appropriate correction is required.

Claim Rejection – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “preferential” in claim 1 is a relative term which renders the claim indefinite. The term “preferential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes preferential consideration of reduction of pressure drops – is the criteria considered more thoroughly or for more time than the items of data? Does the ability to reduce pressure drops overrule the items of data in choosing a filter? Is reduction of pressure drops considered before the items of data, or considered last to make a final determination? In addition, is the reduction simply considered, or is the selecting further based on the reduction? For the purposes of this examination, the claim is being interpreted to not include the term of degree “preferential”.
Claims 2-4 and 6-7 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The term “preferential” in claim 8 is a relative term which renders the claim indefinite. The term “preferential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes preferential consideration of reduction of pressure drops – is the criteria considered more thoroughly or for more time than the items of data? Does the ability to reduce pressure drops overrule the items of data in choosing a filter? Is reduction of pressure drops considered before the items of data, or considered last to make a final determination? In addition, is the reduction simply considered, or is the selecting further based on the reduction? For the purposes of this examination, the claim is being interpreted to not include the term of degree “preferential”.
Claim 9 inherit the deficiencies of Claim 8 and are rejected on the same basis.

The term “preferential” in claim 10 is a relative term which renders the claim indefinite. The term “preferential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes preferential consideration of reduction of pressure drops – is the criteria considered more thoroughly or for more time than the items of data? Does the ability to reduce pressure drops overrule the items of data in choosing a filter? Is reduction of pressure drops considered before the items of data, or considered last to make a final determination? In addition, is the reduction simply considered, or is the selecting further based on the reduction? For the purposes of this examination, the claim is being interpreted to not include the term of degree “preferential”.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-4 and 6-7 are directed to a process, and claims 8-10 are directed to a machine. Therefore, claims 1-4 and 6-10 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 10 recite at least the following limitations that are believed to recite an abstract idea:
retrieving at least two items of data of a user profile from among the user profiles stored in the user profiles storage, wherein one of the at least two items of data of the user profile is related to a health of a user and the other of the at least two items of information of identification of the user profile is an item of data on a user’s environment; 
retrieving at least one parameter of identification of a model of the user's motor vehicle; 
identifying an air blower of the user’s motor vehicle on the basis of the at least one parameter of identification of the user’s motor vehicle model;
identifying at least one item of data on a power of the identified air blower;
retrieving data of utilisation of the user’s motor vehicle by the user;
constructing, by a method for receiving the utilisation data retrieved, a utilisation history of the vehicle on the basis of the utilisation data retrieved for a predefined minimum period of time, wherein the predefined minimum period of time is at least one month;
establishing a communication to the storage listing a plurality of passenger compartment air filters; 
analyzing the compatibilities of the listed passenger compartment air filters with the identified model of the user’s motor vehicle, 
selecting, from among the compatible air filters, at least one air filter based on at least the item of data related to the health of the user, the item of data on the environment of the user, the item of data on the power of the identified air blower and the utilization history of the user’s motor vehicle, wherein consideration is given to the reduction of pressure drops; and
displaying at least one item of information of the said at least one selected air filter.

The above limitations recite the concept of product recommendation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 10 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
a terminal configured for communicating with a remote data server, the server comprising at least a data storage platform
a database
at least one processor of the terminal
communication between the terminal and the remote data storage platform
a display interface
the terminal being installed in a motor vehicle
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-4 and 6-7 and 9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a terminal configured for communicating with a remote data server, the server comprising at least a data storage platform
a database
at least one processor of the terminal
communication between the terminal and the remote data storage platform
a display interface
the terminal being installed in a motor vehicle
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (US 20160078403 A1), hereinafter Sethi, in view of Lee et al (US 20130289798 A1), hereinafter Lee, and further in view of Alsaleem (US 20150330861 A1), hereinafter Alsaleem.
Regarding claim 1, Sethi teaches a method for selecting a component of a user's motor vehicle via a terminal configured for communicating with a remote data server (Sethi: “a system for recommending and procuring parts can include a computer server and a plurality of computing devices. Each of the computing devices can execute machine readable instructions to: access a parts database that can include parts data associated with vehicle identification information; …The computer server executes machine readable server instructions to: receive, from the computing devices” [0011] – See also Figure 1, [0030]), 
the server comprising at least a data storage platform in which are listed a plurality of motor vehicle components and corresponding characteristics and comprising a data base of user profiles (Sethi: “A parts database can be accessed. The parts database can include parts data associated with vehicle identification information and a weighting factor. The parts data can be compiled from multiple sources. The multiple Sources can include original equipment manufacturer (OEM) parts data and aftermarket parts data. The VIN of the vehicle and the vehicle identification information associated with the parts data can be compared, automatically with one or more processors, to identify compatible parts from the parts data.” [0009] – “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “, the logic and databases described herein can be accessed or provided via a software-as-a-service in the cloud.” [0037] – “the system 100 can be arranged to incorporate the system user or vehicle owner's preferences when recommending parts.” [0058] – “The system 100 can further take in to consideration estimated labor time and associated costs to repair the vehicle and the vehicle operator's budget. Based on such considerations, the system 100 can recommend replacement parts that best suit the vehicle owner.” [0057]), the method comprising: 
retrieving, by at least one processor of the terminal, at least two items of data of a user profile from among the user profiles stored in the user profiles database, (Sethi: “the system 100 can be arranged to incorporate the system user or vehicle owner's preferences when recommending parts.” [0058] – “The system 100 can further take in to consideration estimated labor time and associated costs to repair the vehicle and the vehicle operator's budget. Based on such considerations, the system 100 can recommend replacement parts that best suit the vehicle owner.” [0057]); 
retrieving, by at least one processor of the terminal, at least one parameter of identification of a model of the user's motor vehicle (Sethi: “The recommendation and procurement application 102 is arranged to receive data about an automobile 106. The received data can include the automobile's VIN and the automobile's year of manufacture, make, and model, along with any other suitable information to help identify the automobile 106.” [0022]); 
retrieving, by the at least one processor of the terminal, data of utilisation of the user’s motor vehicle by the user (Sethi: “The data received by the recommendation and procurement application 102 can further include diagnostic information about mechanical, electrical, and other systems of the automobile” [0022] – “The system 100 can evaluate the diagnostic codes and correlate attributes of the vehicle such as year, make, model, residual value, mileage, condition, etc. with attributes of recommended replacement parts such as cost, quality, and function of OEM, aftermarket, and remanufactured parts.” [0057] – “system 100 collects and stores data specific to an individual vehicle. As a vehicle ages, its repair and maintenance history can be pertinent to making additional procurement and repair decisions.” [0056]);
constructing, by the at least one processor of the terminal or a data processing platform of the server configured for receiving the utilisation data retrieved by the said at least one processor of the terminal, a utilisation history of the vehicle on the basis of the utilisation data retrieved for a predefined minimum period of time, (Sethi: “The data received by the recommendation and procurement application 102 can further include diagnostic information about mechanical, electrical, and other systems of the automobile” [0022] – “The system 100 can evaluate the diagnostic codes and correlate attributes of the vehicle such as year, make, model, residual value, mileage, condition, etc. with attributes of recommended replacement parts such as cost, quality, and function of OEM, aftermarket, and remanufactured parts.” [0057] – “system 100 collects and stores data specific to an individual vehicle. As a vehicle ages, its repair and maintenance history can be pertinent to making additional procurement and repair decisions.” [0056] – It is understood that this data, together, constitutes a history of the use of the vehicle, and that the period beginning with the earliest entry in its history may constituted a predefined period for the vehicle.);
establishing a communication between the terminal and the remote data storage platform listing a plurality of components (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044] – It is recognized that the database must necessarily be communicated with to access the parts data stored  therein.); 
analyzing, by at least one processor of the terminal or at least one processor of the server, the compatibilities of the listed components with the identified model of the user’s motor vehicle (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044]), 
selecting, by at least one processor of the terminal or at least one processor of the server, from among the compatible components, at least one component based on and the utilisation history of the user’s motor vehicle, (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044] – “the system 100 can be arranged to incorporate the system user or vehicle owner's preferences when recommending parts.” [0058] – “The system 100 can further take in to consideration estimated labor time and associated costs to repair the vehicle and the vehicle operator's budget. Based on such considerations, the system 100 can recommend replacement parts that best suit the vehicle owner.” [0057]); and 
displaying at least one item of information of the said at least one selected component on a display interface (Sethi: “recommended parts can be provided as objects upon a display. A selection of the one or more recommended parts can be received as input provided to the corresponding recommended part, i.e., via clicking or touching a touch screen.” [0031] – “Referring collectively to FIGS. 4B and 5, at step 344, the method 320 can present recommended parts 350. Specifically, the method 320 can present a graphical user interface 352. The graphical user interface 352 can comprise the recommended parts 350 and an identification object 351.” [0074]),
but does not specifically teach that one of the at least two items of data of the user profile is related to a health of a user and the other of the at least two items of the user profile is an item of data on a user’s environment; identifying an air blower of the user’s motor vehicle on the basis of the at least one parameter of identification of the user’s motor vehicle; identifying at least one item of data on a power of the identified air blower; that the predefined minimum period of time is at least a month; that the selection is further based on at least the item of data related to the health of the user, the item of data on the environment of the user, and the item of data on the power of the identified air blower; that the component is a passenger compartment air filter; or that consideration is given to the reduction of pressure drops.

However, Lee teaches a method for driver-customized service (Lee: Abstract), including:
that one of the at least two items of data of the user profile is related to a health of a user and the other of the at least two items of the user profile is an item of data on a user’s environment (Lee: “the current health (physical) condition information of the driver is collected at step S202. … the current health condition information of the driver may be collected based on data stored in a heath information DB provided in the interior of the vehicle” [0036-0037] – “Next, the environmental condition information of the interior of the vehicle is collected at step S203. … the environ mental condition information of the interior of the vehicle may be collected from a second sensor. The second sensor may correspond to a vehicle interior environmental condition information collection sensor, and may separately measure and collect the environmental condition information of the vehicle” [0040-0041]);
 that the component recommended to be replaced is a passenger compartment air filter (Lee: “the present invention may notify the driver of a simple maintenance guideline, such as for the replacement of an air filter” [0028] – “perform an operation of providing more detailed vehicle management information, Such as automatic ventilation and vehicle interior washing, as well as providing a simple guideline for the replacement of an anti-bacterial filter or the like.” [0025]); and 
that the selection is further based on at least the item of data related to the health of the user, the item of data on the environment of the user (Lee: “when a chronically allergic patient is driving a vehicle, the present invention may notify the driver of a simple maintenance guideline, Such as for the replacement of an air filter” [0028] – “the vehicle interior environmental condition information collection sensor 102 may separately measure and collect environmental condition information …and may perform an operation of providing … a simple guideline for the replacement of an anti-bacterial filter or the like” [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi would continue to teach recommending the replacement of a vehicle component based on acquired data, except that now it would also teach that the component may specifically be the vehicle’s air filter with the data including health of the user and environment of the user, according to the teachings of Lee. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide personalized vehicle service to driver that accounts for health considerations (Lee: [0006]).

Sethi/Lee do not specifically teach identifying an air blower of the user’s motor vehicle on the basis of the at least one parameter of identification of the user’s motor vehicle; identifying at least one item of data on a power of the identified air blower; that the predefined minimum period of time is at least a month; that the selection is further based the item of data on the power of the identified air blower; or that consideration is given to the reduction of pressure drops;
However, Alsaleem teaches systems and methods for diagnostics of air filtration systems (Alsaleem: Abstract), including:
identifying an air blower of the user’s motor vehicle on the basis of the at least one parameter of identification of the user’s motor vehicle (Alsaleem: “The processing module 1400 may be configured to determine a motor type of the circulator blower 108.” [0136] – “the motor type of the circulator blower 108 may be known or programmed into the processing module 1400 or stored in a look-up table in a memory accessible to the processing module 1400.” [0138]); 
identifying at least one item of data on a power of the identified air blower (Alsaleem: “The processing module 1400 may also use power factor, which may be calculated based on the difference in phase between voltage and current. Temperature comparison between supply air and return air may be used, for example, to verify reduced flow and eliminate other potential reasons for observed current or power changes in the circulator blower motor.” [0177]); 
that the predefined minimum period of time is at least a month (Alsaleem: “the processing module 1400 monitors an average motor current draw corresponding to the blower 108 over a predetermined period of time. The predetermined period of time may be a day, a week, a month, or any suitable period of time beginning after the HVAC system is installed.” [0137] – “the processing module 1400 compares an average daily motor current draw of the circulator blower 108 to the baseline current draw associated with the circulator blower 108. While an average daily current draw is described in the current example, it is understood that the processing module 1400 may be configured to analyze current data in any interval, including, … monthly” [0146]); 
that the selection is further based the item of data on the power of the identified air blower (Alsaleem: “At 912, the processing module 1400 may store the current draw data. At 916, the current draw is below the first predetermined threshold 908 for more than the predetermined time period, for example, a predetermined consecutive number of days. At 916, the processing module 1400 may generate an alert instructing the customer to replace the filter 104. At 920, the current draw data indicates that the customer replaced the filter 104, as reflected by the general decrease in the current draw followed by a sudden increase in the current draw, with the Sudden increase in current draw corresponding to the point in time where the customer replaced the filter 104 in an HVAC system with a PSC motor. … the replacement filter may have restriction qualities similar to or higher than the original filter. At 924, the current draw data is shown increasing beyond the baseline 904. This may indicate that the customer replaced the filter 104 with a less restrictive air filter.” [0155]); and 
that consideration is given to the reduction of pressure drops (Alsaleem: “When a mass airflow sensor is available, the mass flow sensor may be able to directly indicate a flow restriction in systems ... The processing module 1400 uses a change in current or power and the type of circulator blower motor to determine the change in load.” [0133] - “At 912, the processing module 1400 may store the current draw data. At 916, the current draw is below the first predetermined threshold 908 for more than the predetermined time period, for example, a predetermined consecutive number of days. At 916, the processing module 1400 may generate an alert instructing the customer to replace the filter 104. At 920, the current draw data indicates that the customer replaced the filter 104, as reflected by the general decrease in the current draw followed by a sudden increase in the current draw, with the Sudden increase in current draw corresponding to the point in time where the customer replaced the filter 104 in an HVAC system with a PSC motor. … the replacement filter may have restriction qualities similar to or higher than the original filter. At 924, the current draw data is shown increasing beyond the baseline 904. This may indicate that the customer replaced the filter 104 with a less restrictive air filter.” [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee would continue to teach selecting an air filter, except that now it would also teach identifying an air blower of the user’s motor vehicle on the basis of the at least one parameter of identification of the user’s motor vehicle; identifying at least one item of data on a power of the identified air blower; that the predefined minimum period of time is at least a month; that the selection is further based the item of data on the power of the identified air blower; or that consideration is given to the reduction of pressure drops , according to the teachings of Alsaleem. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to account for factors that may affect the life of the filter (Alsaleem: [0016]).


Regarding Claim 2¸Sethi/Lee/Alsaleem teach the method according to claim 1, further comprising a preliminary step of entering into the user profile identification data of the user and data related to a health of the user (Lee: “medical treatment information, such as an electronic prescription, is loaded from a health information database (DB) provided in the interior 104 of the vehicle, so that the current health condition of the driver may be considered” [0027] – “the current health condition information of the driver may be collected based on data stored in a heath information DB” [0036] – “the bio-signal information of the driver may be collected from a first sensor. The first sensor may include a bio-signal information collection sensor mounted on the steering wheel of the vehicle and configured to collect the bio-information of the driver in real time.” [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sethi/Lee/Alsaleem for the reasons identified above with respect to claim 1. 

Regarding Claim 3, Sethi/Lee/Alsaleem  teach the method according to claim 1, wherein the data related to the health of the user comprises at least one selected from the group consisting of the following items of data: an allergy, a state of health, a chronic illness, a disease of the respiratory tract such as asthma, respiratory failure, a cardiovascular disease, heart failure, the identification of at least one pollutant affecting the respiratory tract and/or the heart, and a pregnancy (Lee: “a chronically allergic patient is driving a vehicle” [0028] – “the current health condition information of the driver may be collected based on data stored in a heath information DB” [0037] – The current health condition of the driver is understood to be a state of health.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sethi/Lee/Alsaleem for the reasons identified above with respect to claim 1. 


Regarding Claim 6, Sethi/Lee/Alsaleem teach the method according to claim l, wherein the utilisation data of the user’s motor vehicle comprising at least one item of data selected from the group consisting of: geo-positioning of the said vehicle, journeys carried out, initial and final positions, mileage completed, duration of each journey, recurrence of journeys, identification of at least one pollutant during each journey, pollution levels of the said at least one pollutant identified during each journey, topography of the places traversed during each journey, population density at the initial and final positions and of the places traversed, the fatigue level of the driver during the journeys (Sethi: “The data received by the recommendation and procurement application 102 can further include diagnostic information about mechanical, electrical, and other systems of the automobile” [0022] – “The system 100 can evaluate the diagnostic codes and correlate attributes of the vehicle such as year, make, model, residual value, mileage, condition, etc. with attributes of recommended replacement parts such as cost, quality, and function of OEM, aftermarket, and remanufactured parts.” [0057] – “system 100 collects and stores data specific to an individual vehicle. As a vehicle ages, its repair and maintenance history can be pertinent to making additional procurement and repair decisions.” [0056]).  

Regarding Claim 8, the limitations of terminal claim 8 are closely parallel to the limitations of claim 1, with the additional limitation of a terminal configured for implementing the method (Sethi: [0075], [0010]), and are rejected on the same basis.

Regarding Claim 9, Sethi/Lee/Alsaleem teach the terminal according to claim 8, further comprising an acquisition interface by which the user enters a user profile (Sethi: “a user interface can be configured to receive input indicative of a user” [0068]).  

Regarding Claim 10¸the limitations of Claim 10 are closely parallel to the limitations of Claim 1, with the additional limitation of a motor vehicle comprising a terminal installed in the vehicle (Sethi: “a diagnostic interface device 108 interfaces with an on-board diagnostic system (not shown) of the automobile 106 to retrieve data about the auto mobile. The diagnostic interface device 108 can subsequently or simultaneously communicate the data to the recommendation and procurement application 102.” [0023]), and are rejected on the same basis.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi/Lee/Alsaleem, and further in view of Qi et al (US 20150202565 A1), hereinafter Qi.
Regarding Claim 4, Sethi/Lee/Alsaleem teach the method according to claim 2, wherein data on the environment comprising at least one item of data from among the identification data and data related to the health of the occupants of the said vehicle other than the said user, and at least one item of data of identification of an allergen (Lee: “a vehicle 100 may include therein …a vehicle interior environ mental condition information collection sensor 102 for measuring … mites so as to obtain cleanliness status information of the interior of the vehicle, and a vehicle exterior environmental condition information collection sensor 103 for measuring … yellow dust level, pollen allergy level,” [0023] – It is recognized that air quality constitutes data related to the health of any and all occupants in a vehicle, including passengers.),
but does not specifically teach that an identified allergen may be an allergenic pet.
However, Qi teaches a smart air purification system for in-vehicle use (Qi: Abstract), including that an identified allergen may be an allergenic pet (Qi: Claim 2 teaches that pollutants filterable by a car air filter may include pet dander.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee/Alsaleem would continue to teach the identification of pollutants/allergens except that now it would also teach that the allergen may be an allergenic pet, according to the teachings of Qi. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to effectively mitigate air pollution (Qi: [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi/Lee/Alsaleem, and further in view of Zhao et al (WO 2016102510 A1), hereinafter Zhao.
Regarding Claim 7, Sethi/Lee teach the method according to claim l, but do not specifically teach that at least one criterion for the recommendation of a maximum exposure threshold for at least one pollutant is used for the step of selecting of at least one air filter, and the method further comprising: computing, for a predefined duration, an average of a pollution level of at least one identified pollutant to which the user is exposed, comparing the computed average with the recommended maximum threshold for the said at least one pollutant over the predefined duration, and as a function of the comparison results, determine at least one air filter to be recommended so that an exposure to the said at least one identified pollutant is below the recommended maximum threshold.  

However, Zhao teaches an air quality monitoring system (Zhao: Abstract), including that at least one criterion for the recommendation of a maximum exposure threshold for at least one pollutant is used for the step of selecting of at least one air filter (Zhao: “To recommend a new air filter, controller 104 may first compare an air quality profile's historical data relating to pollutants detected in an environment over time to one or more characteristics of an air filter of an air purifier 102 deployed in the environment.” Col. 10, lines 14-16; See also Col. 12, lines 7-9; Col.6 lines 17-19 - ), and the method further comprising: 
computing, for a predefined duration, an average of a pollution level of at least one identified pollutant to which the user is exposed, comparing the computed average with the recommended maximum threshold for the said at least one pollutant over the predefined duration, and as a function of the comparison results, determine at least one air filter to be recommended so that an exposure to the said at least one identified pollutant is below the recommended maximum threshold (Zhao: “controller 104 may calculate various statistics about outdoor pollutant levels present in the indoor environment after ventilation, such as average and/or maximum levels. An air quality profile may additionally or alternatively include other data points, such as average and/or maximum time intervals required for air quality in the indoor environment to return to acceptable levels after being ventilated.” Col. 9, lines 20-25 – “the system may recommend that the user change one or more air filters, replace an air purifier,” Col. 14, lines 4-6 – “controller 104 may recommend that the user change one or more air filters in an air purifier 102, … and/or that the user replace the current air purifier with a different type of air purifier ( e.g., more powerful, targets different pollutants, etc.).” Col. 10, lines 6-10 – “To recommend a new air filter, controller 104 may first compare an air quality profile's historical data relating to pollutants detected in an environment over time to one or more characteristics of an air filter of an air purifier 102 deployed in the environment. Controller 104 may determine that the air filter used in air purifier 102 is not well-suited to capture or otherwise render benign the pollutants that the air quality profile indicates have been historically detected in the environment. Controller 104 may identify one or more alternative air filters that may be used in air purifier 102 instead that are better suited to capture or otherwise render benign pollutants historically detected in the environment. For example, if BTX is historically detected in the environment and the air purifier 102 does not have any air filters installed that target BTX, controller 104 may recommend replacing one or more alternative air filters with an air filter that targets BTX.” Col. 10, lines 14-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee/Alsaleem would continue to teach the recommendation of replacing an air filter except that now it would also teach that the recommendation considers detected average levels of pollutants over a duration, and that the recommended air filter addresses the pollutant levels above-threshold, according to the teachings of Zhao. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for making recommendations better suited to a user’s environment/needs (Zhao: Col. 12, lines 1-5).

Response to Arguments
	Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.

Claim Rejection – 35 USC §101
 	Applicant argues that the claims integrate the abstract idea into a practical application, specifically arguing that the claims present “a specific solution to a problem of protecting occupants of a motor vehicle from pollution of air destined for the occupants,” and further enhances the effectiveness of filtration and reduces the risk of allergy for people in contact with filtered air, demonstrating “an improvement for an air filter being selected such that the exposure to each pollutant is below the recommended maximum threshold” and therefore “provide an automatic recommendation function that enables a user to select a particular air filter thereby reducing the exposure to pollutants and increasing driver safety.” Applicant specifically argues that claim limitations, in ordered combination, are directed to an improvement to computer functionality (Applicant’s arguments with regard to an alleged improvement in online computer gaming appears to be in error.).
	Examiner respectfully disagrees. Rather than reciting a technological improvement to computer functionality or presenting a specific solution to a technical problem, the claims at best recite a business improvement related to the abstract idea of product (filter) recommendation, with the computer-related additional elements being recited at a high level of generality and merely constituting instructions to implement the abstract idea with a generic computer.

	Applicant further argues that the claims recite significantly more than the abstract idea under Step 2B, arguing that the limitation of “a selection of a particular air filter based on at least the item of data related to the health of the user, the item of data on the environment of the user, the item of data on the power of the identified air blower and the utilization history of the user’s motor vehicle, wherein preferential consideration is given to the reduction of pressure drops” does not amount to well-understood, routine, conventional activity, and that the claims instead provide “a solution to existing motor vehicles that endanger the safety of the occupants” by providing “a suitable air filter for best protecting the occupants.” 
	Examiner respectfully disagrees. The limitation of selecting a filter based on the data, as claimed, is part of the abstract idea which falls under Certain Methods of Organizing Human Activity, rather than a computer-related additional element. As addressed above, the claims do not present additional elements that contribute to an inventive concept or other meaningful limitations beyond the abstract idea; rather, the claims constitute mere instructions to apply the limitations of the abstract idea, such as the collection and analysis of data and displaying of certain results (MPEP 2106.05(h)) with generic computing equipment.

Claim Rejection – 35 USC §103
Applicant argues that the previous combination of references fails to teach the claims, as amended. 
Examiner partially disagrees. While the independent claims, as amended, are rejected over Sethi, in view of Lee, and further and view of Alsaleem, Examiner notes that Lee teaches that the selection is further based on at least the item of data related to the health of the user, the item of data on the environment of the user, specifically teaching that filter recommendations may be based on the health and environment of the user [0026-0028]. Examiner further disagrees that the references would not have been obvious to combine as presented in the previous rejection. Sethi presents a parts recommendation system for an automobile; similarly, Lee presents a system for providing vehicle service, including parts recommendations. Combining Lee with Sethi would have been obvious in order to provide an improved ability to provide personalized vehicle service to a driver.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References U & V (NPL – see attached) discuss selection procedure for automotive air filters, including consideration of pressure differences/drops.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684